EXHIBIT 10.6

 

LOGO [g96298image001.jpg]

 

AMENDED AGREEMENT RELATED TO SEVERANCE

 

This Amended Agreement Related to Severance (this “Agreement”), entered into by
Icoria, Inc., a Delaware corporation (“Icoria” or the “Company”) and Brett
Farabaugh, currently employed as Icoria’s Vice President of Finance
(“Executive”).

 

WHEREAS, Executive has been an employee of Icoria since April 30, 2004;

 

WHEREAS, Executive and Icoria entered into an Agreement Related to Severance
dated April 30, 2005;

 

WHEREAS, Icoria and the Executive agree that it is in their mutual best interest
to modify the Agreement Related to Severance as provided herein, effective
July 28, 2005;

 

WHEREAS, this Agreement supercedes the Agreement Related to Severance dated
April, 30, 2005;

 

NOW THEREFORE, in consideration of the premises and mutual promises and
covenants contained herein, and for other good and valuable consideration, the
receipt and legal sufficiency of which hereby are acknowledged, the Agreement
Related to Severance is amended and restated as follows:

 

1. As an inducement for Executive to remain in his current position or such
other management position as Icoria may from time to time assign, Icoria agrees
that Executive will be entitled to the severance benefits described in Paragraph
5 or 6 of this Agreement if Icoria terminates Executive’s employment with Icoria
without “Cause” (as defined below) or if Executive terminates his employment
pursuant to the terms of Paragraph 6 after a Change of Control (as defined
below). If Icoria terminates Executive for Cause, if Employee resigns (other
than as provided in Paragraph 6) or otherwise fails to remain in continuous
active employment, if Icoria terminates Executive for inability to regularly
perform duties, or if Executive is terminated in connection with or as a result
of the liquidation, dissolution, insolvency, or other winding up of the affairs
of the Company without the establishment of a successor entity to the Company,
he will not receive any severance pay, accelerated vesting of stock options,
bonuses, or any other compensation or benefits, other than such base salary as
Executive may be entitled to receive for services rendered prior to the
termination.

 

2. In return for the severance benefits described in Paragraph 5 or 6, which
Executive acknowledges exceed the benefits to which Executive otherwise is
entitled, Executive agrees to execute a release in a form substantially similar
to the release attached to this Agreement as Attachment A.



--------------------------------------------------------------------------------

3. For purposes of this Agreement, “Cause” for termination shall mean:
(a) conviction of, or pleading guilty or nolo contendere to, a felony or other
crime involving theft, fraud or moral turpitude; (b) drug or alcohol abuse;
(c) Executive’s material breach of this Agreement, including failure to cure
unsatisfactory job performance; (d) Executive’s refusal to abide by or comply
with the directives of the Board; (e) Executive’s dishonesty, fraud, or
misconduct with respect to the business affairs of the Company, including,
without limitation, fraud, misappropriation or embezzlement; (f) intentional
damage of any property worth in excess of $1,000 of the Company; (g) conduct by
Executive which demonstrates gross unfitness to serve; or (h) any violation of
Icoria rules or policies for which termination is the normal discipline based on
policy or past practice.

 

If the Chief Executive Officer and Compensation Committee of the Board of the
Company believe Executive is guilty of poor job performance referenced above in
Paragraph 3(c) that could lead to termination, Executive shall be provided sixty
(60) days notice of possible termination and the opportunity to cure the stated
deficiencies. This 60-day period will only apply to poor job performance under
Paragraph 3(c).

 

4. For purposes of this Agreement, “Change of Control” shall mean: the
occurrence of any of the following events: (a) Any “Person” (as such term is
used in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as
amended) becomes the “Beneficial Owner” (as defined in Rule 13d-3 under said
Act), directly or indirectly, of securities of the Company representing 50% or
more of the total voting power represented by the Company’s then outstanding
voting securities (excluding for this purpose the Company or its Affiliates or
any employee benefit plan of the Company) pursuant to a transaction or a series
of related transactions which the Board of Directors does not approve; or (b) A
merger or consolidation of the Company whether or not approved by the Board of
Directors, other than a merger or consolidation which would result in the voting
securities of the Company outstanding immediately prior thereto continuing to
represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity or the parent of such corporation) at least
80% of the total voting power represented by the voting securities of the
Company or such surviving entity or parent of such corporation outstanding
immediately after such merger or consolidation, or the stockholders of the
Company approve an agreement for the sale or disposition by the Company of all
or substantially all of the Company’s assets.

 

5. If Executive is terminated by Icoria without Cause, Executive shall be
entitled to the following benefits:

 

  a) Icoria, including without limitation any successors or assigns, will pay
Executive an amount equal to one year of his base salary at the date of
termination plus an amount equal to Executive’s aggregate COBRA premiums for a
12 month period (less applicable employee premium sharing amounts had he
remained an active employee) determined based on the premiums in effect on the
date of termination (“Severance Pay”). The Severance Pay shall be less
applicable deductions and withholdings.

 

i) If the Executive is terminated without Cause between January 1st and
June 30th, the Severance Pay will be paid in substantially

 

Page 2 of 7



--------------------------------------------------------------------------------

equal installments on the Company’s normal payroll dates such that payment of
the last installment occurs no later than March 14th of the year following his
separation from the Company.

 

ii) If the Executive is terminated without Cause between July 1st and
December 31st, the Severance Pay will not begin until the date that is six
(6) months after the last day of his employment to the extent such delay in
payment is necessary to comply with section 409A(a)(2)(B)(i) of the Internal
Revenue Code of 1986, as amended, at which time, Executive shall receive half of
the Severance Pay. The remaining half shall be paid in six substantially equal
installments on the Company’s normal payroll dates beginning with the first such
payroll date occurring after the date that is six (6) months following the last
day of his employment.

 

iii) Executive will only receive the aggregate amount equal to the second six
months of Severance Pay if Executive is unable to secure comparable regular,
full time employment or a consulting engagement lasting for more than six
(6) months. During the time period Executive is receiving the aggregate amount
of the last six months of Severance Pay, Executive must use diligent efforts to
obtain such other employment, which must be documented in detail monthly in
writing to the Company’s CEO. Executive shall have an obligation to notify the
Company of any positions he accepts in any capacity during the applicable
severance period. The parties agree that the Company’s CEO will determine and
make the final decision on whether Executive has made diligent efforts to obtain
other employment as required under this paragraph. The Company will have no
further obligation to pay the remaining amount of the second six months of
Severance Pay once the Executive is able to secure comparable regular, full time
employment or a consulting engagement lasting for more than six (6) months or if
the Company determines that Executive has not made diligent efforts to obtain
other employment as required under this paragraph. However, if the Company
terminates Executive’s employment without Cause within twelve (12) months after
a Change of Control (as defined above) due to a redundancy in the Executive’s
position, then Executive shall receive the entire Severance Pay regardless of
efforts to find employment.

 

  b) If the Change of Control (as defined above) occurs at anytime during the
period when Executive is receiving Severance Pay, the remainder of the Severance
Pay shall be due and payable to Executive in full, within 30 days after the
closing date of the Change of Control, subject however to the six month payment
delay provided in Paragraph 5(a) above.

 

  c) In the event that the Company terminates Executive’s employment without
Cause within 30 days before or 12 months after the effective date of a Change of
Control (as defined above), the Company, including without limitation any
successors or assigns, will increase two-fold the amount of stock options which
are already vested up to 100%.

 

Page 3 of 7



--------------------------------------------------------------------------------

  d) Executive shall not receive Severance Pay or the increase in the amount of
stock options unless and until the above-referenced release of all claims
becomes effective, and can no longer be revoked under its terms.

 

  e) Executive acknowledges that he is not entitled to any other severance
payments or benefits from the Company.

 

6. Executive may terminate his employment with the Company or any successor
entity within twelve (12) months after any Change of Control, if any of the
following occur and is not cured with 10 business days of Executive’s written
notice thereof to the Board of governing body of the successor entity: (i) a
material adverse change in Executive’s authority or duties from Executive’s
authority or duties as of the date of the Change of Control; or (ii) the
Company’s or successor entity’s relocation of Executive’s work place to a
location more than 50 miles from Executive’s work place at the time of the
Change of Control. Executive must give prompt written notice to the Board or the
governing body of the successor entity, which shall be no later than 30 days
from the event giving rise to this notice. If Executive terminates his
employment pursuant to this Paragraph 6, then Executive shall be entitled to the
following benefits:

 

  a) Icoria, including without limitation any successors or assigns, will pay
Executive an amount equal to one year of his base salary at the date of
termination plus an amount equal to Executive’s aggregate COBRA premiums for a
12 month period (less applicable employee premium sharing amounts had he
remained an active employee) determined based on the premiums in effect on the
date of termination (“Severance Pay”). The Severance Pay shall be less
applicable deductions and withholdings.

 

i) If the Executive terminates his employment pursuant to Paragraph 6 between
January 1st and June 30th, the Severance Pay will be paid in substantially equal
installments on the Company’s normal payroll dates such that payment of the last
installment occurs no later than March 14th of the year following his separation
from the Company.

 

ii) If the Executive terminates his employment pursuant to Paragraph 6 between
July 1st and December 31st, the Severance Pay will not begin until the date that
is six (6) months after the last day of his employment to the extent such delay
in payment is necessary to comply with section 409A(a)(2)(B)(i) of the Internal
Revenue Code of 1986, as amended, at which time, Executive shall receive half of
the Severance Pay. The remaining half shall be paid in six substantially equal
installments on the Company’s normal payroll dates beginning with the first such
payroll date occurring after the date that is six (6) months following the last
day of his employment.

 

iii) Executive will only receive the aggregate amount equal to the second six
months of Severance Pay if Executive is unable to secure comparable regular,
full time employment or a consulting engagement lasting for more than six
(6) months. During the time period Executive is receiving the aggregate amount
of the last six months of Severance Pay,

 

Page 4 of 7



--------------------------------------------------------------------------------

Executive must use diligent efforts to obtain such other employment, which must
be documented in detail monthly in writing to the Company’s CEO. Executive shall
have an obligation to notify the Company of any positions he accepts in any
capacity during the applicable severance period. The parties agree that the
Company’s CEO will determine and make the final decision on whether Executive
has made diligent efforts to obtain other employment as required under this
paragraph. The Company will have no further obligation to pay the remaining
amount of the second six months of Severance Pay once the Executive is able to
secure comparable regular, full time employment or a consulting engagement
lasting for more than six (6) months or if the Company determines that Executive
has not made diligent efforts to obtain other employment as required under this
paragraph.

 

  b) In the event Executive terminates his employment pursuant to Paragraph 6,
the Company, including without limitation any successors or assigns, will
increase two-fold the amount of stock options otherwise vested up to 100%.

 

  c) Executive shall not receive Severance Pay or the increase in the amount of
stock options unless and until the above-referenced release of all claims
becomes effective, and can no longer be revoked under its terms.

 

  d) Executive acknowledges that he is not entitled to any other severance
payments or benefits from the Company.

 

7. Executive agrees that while employed by Icoria and for the longer of twelve
(12) months after the separation of his employment with the Company for any
reason, whether Executive’s resignation or termination by Icoria, or any period
for which he is receiving severance payments from Icoria under the terms of
Paragraphs 5 or 6 of this Agreement, he shall not recruit or encourage employees
of Icoria to leave Icoria or to solicit or accept a position with any company or
business with which he is affiliated or allow any such company or business, to
the extent it is in his control, to engage in any activity which, were it done
by him, would violate any provision of this Paragraph 7; provided, however, that
Icoria acknowledges and agrees that a company or business with which Executive
is affiliated may employ or engage Icoria employees that have left Icoria, so
long as the company or business did not recruit or encourage the Icoria employee
to leave Icoria. It being understood that discussions, whether occurring before
or after the date of this Agreement, resulting from general employment
advertisements or initiated by Icoria employees, do not constitute recruitment
or encouragement to leave.

 

8. The parties agree that Icoria has no prior legal obligations to provide the
additional monetary payments and other benefits specified in Paragraph 5 or 6,
which are exchanged for Executive’s promises and agreements herein.

 

9. Executive agrees that the only consideration for signing this Agreement are
the terms stated herein and that no other promises or assurances of any kind
have been made to him by Icoria, its attorneys, or any other person as
inducement to sign this Agreement. Therefore, this Agreement and its attachments
constitutes the entire understanding of the parties, and no representation,
promise or inducement not included herein shall be binding upon the parties.

 

Page 5 of 7



--------------------------------------------------------------------------------

10. Executive agrees that he will not disclose matters relating to the contents
of this Agreement, including the amount of monetary payments and other benefits,
to anyone other than his spouse, attorneys, and accountants or financial
advisors for professional counseling or as required by law. Executive also
agrees that he will take every precaution to ensure that his spouse, attorneys,
accountants or financial advisors maintain the confidentiality provisions of
this Agreement before any disclosure is made as permitted by this paragraph.

 

11. Executive understands and agrees that Icoria’s obligation to perform under
this Agreement is conditioned upon Executive’s performance of all agreements,
releases, and covenants to Icoria as set forth herein.

 

12. Executive acknowledges that he possesses sufficient education and experience
to fully understand the terms of this Agreement as it has been written.

 

13. Executive further acknowledges and agrees that he has signed an Agreement
Related to Employment, which is attached hereto as Attachment B. He acknowledges
that he remains bound by the provisions of Attachment B, including those
provisions that survive termination of his employment and that nothing in this
Agreement diminishes his obligation sunder the Agreement Related to Employment.

 

14. Except as otherwise provided herein, this Agreement and any attachments
contain and comprise the entire agreement and understanding of the parties with
respect to the subject matter, specifically including any terms and conditions
of employment or the termination of employment, and there are no agreements or
understanding other than those contained herein. Except as otherwise provided
herein, this Agreement supersedes in all respects any prior or other agreement
or other understanding between Executive and the Company regarding the subject
matter herein.

 

15. This Agreement is intended to bind and inure to the benefit of and be
enforceable by Executive and the Company, and their respective successors,
assigns, heirs, executors and administrators, except that Executive may not
assign any of his duties hereunder and he may not assign any of his rights
hereunder without the written consent of the Company, which shall not be
withheld unreasonably.

 

16. This Agreement is made and entered into in the State of North Carolina and
shall in all respects be construed, enforced, and governed in accordance with
the laws of North Carolina, except as federal laws may apply.

 

17. In the event that one or more of the provisions, or portions thereof, of
this Agreement is determined to be illegal or unenforceable, the remainder of
this Agreement shall not be affected thereby, and each remaining provision or
portion thereof shall continue to be valid and effective and shall be
enforceable to the fullest extent permitted by law.

 

18. No change or modification of this Agreement shall be valid unless the same
is in writing and signed by the Executive and on behalf of Icoria.

 

Page 6 of 7



--------------------------------------------------------------------------------

19. Executive states that he has carefully read the foregoing Agreement, that
the terms are fully understood, and that he voluntarily accepts these terms and
signs the same as his own free act.

 

20. If either party should waive any breach of any provisions of this Agreement,
he or it shall not thereby be deemed to have waived any preceding or succeeding
breach of the same or any other provision of this Agreement.

 

21. Executive is employed on an “at will” basis. This Agreement is not intended
to nor does it create any employment contract for a specified term, and either
Executive or the Company may terminate Executive’s employment at any time, with
or without Cause.

 

IN WITNESS WHEREOF, the parties have executed this Agreement on the day and year
first below written.

 

Icoria, Inc.

By:

 

/s/ Douglas R. Morton, Jr.

--------------------------------------------------------------------------------

    For Icoria, Inc.

 

Accepted and agreed by:

/s/ Brett Farabaugh

--------------------------------------------------------------------------------

Brett Farabaugh

 

Page 7 of 7